O’Sullivan, J.
(dissenting). I dissent on the following ground: On September 20, 1944, a marshal of the Hartford fire department notified Mrs. Lepone that a dilapidated coupe which had been standing in *709her yard for several months was a fire hazard and would have to be removed. The automobile belonged to the plaintiff and its general condition is fully disclosed by the fact that it was eventually sold for $1. Between September 20, 1944, and the following December 4, Mrs. Lepone called the plaintiff on the telephone several times and also sent word to him through his brother to get the car off her premises. In spite of these repeated orders, the plaintiff did nothing to carry them out. On December 4 she sold the car to the other defendants and they removed it.
The court found that “[t]his car was abandoned by the plaintiff when ... he failed to remove the property from the premises as required by the defendant Lepone.” No assignment of error has been directed to this finding. It still remains unchallenged, and even if it were attacked it would still be amply supported as an ultimate fact by the other subordinate facts found.